PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-06-28_JUD_01_IN_00_FR.txt. COUR PERMANENTE DE JUSTICE

INTERNATIONALE.
1923.
à Le 28 juir
TROISIÈME SESSION Dossier E. b.
Rôle III. J

AFFAIRE DU VAPEUR « WIMBLEDON »

Demandeurs :
les Gouvernements de Sa Majesté britannique,
de la République française,
de Sa Majesté le Roi d'Italie,
de Sa Majesté l'Empereur du Japon.
Défendeur : |
Le Gouvernement de l’Empire allemand.
Intervenant:
le Gouvernement de la République polonaise.

‘QUESTION DE L’INTERVENTION DE LA POLOGNE.

La Cour, ainsi composée :

MM. Lover, Président,
Weiss, Vice-Président,
Lord FINLAY,
MM. NYHoLM,
- Moore,
DE BUSTAMANTE,
ALTAMIRA, Juges.
ODA,
ANZILOTTI,
- HUBER.

WANG, . Juge-suppléant,
M. ScHUCKING, Juge national.

 

ayant entendu les parties en leurs observations et conclusions,

rend l’arrêt suivant :
12

Le Statut de la Cour permanente de Justice internationale
a prévu, pour les Etats demeurés tout d’abord étrangers à
l'instance portée devant elle, deux cas et deux formes diffé-
rentes d'intervention.

L'une de ces interventions est celle dont s'occupent l’arti-
cle 62 du Statut et les articles 58 et 59 du Règlement de la
Cour; elle a pour fondement l'intérêt d'ordre juridique
allégué par l’intervenant ; et il appartient à la Cour de ne
l’accueillir que si l’existence de cet intérêt lui paraît suffi-
samment justifiée.

Mais, d’autre part, lorsque le litige à résoudre a pour
objet l'interprétation d’une convention internationale, tout
Etat ayant participé à cette convention puise dans l’article
63 du Statut le droit d'intervenir au procès dont d’autres
ont pris l'initiative, et dans le cas où il aurait usé de la faculté
qui lui est ainsi ouverte, l'interprétation contenue dans la
sentence de la Cour sera également obligatoire pour lui
comme pour les demandeurs originaires eux-mêmes.

Aux termes d’une requête introductive d'instance, pré-
sentée à la date du 16 janvier 1923 au nom des Gouverne-
ments de Sa Majesté britannique, de la République française,
de Sa Majesté le Roi d'Italie et de Sa Majesté l'Empereur
du Japon — représentés respectivement par Sir Cecil Hurst,
le Professeur Basdevant, le Commendatore Pilotti et M. N.
Ito, Chargé d'Affaires a. i. du Japon à La Haye — la Cour
permanente de Justice internationale est appelée à juger si
les autorités allemandes étaient en droit de refuser, le 21
mars 1921, au vapeur Wimbledon, le libre acces du Canal
de Kiel, et à statuer, le cas échéant, sur la réparation du
préjudice causé à ce navire, du fait d’un tel refus.

Par note du 22 mai 1923, S. Exc. M. le Ministre de la Républi-
que polonaise à La Haye avait informé la Cour que son Gouver-
nement demandait à intervenir dans la cause, à côté des quatre
Etats requérants, en vertu de l’article 62 du Statut et des arti-
cles 58 et 59 du Règlement ; mais, bien que ne mentionnant pas
expressément l’article 63, la note précitée invoquait, à l’appui
de la demande, la participation de la Pologne au Traité de
13

Versailles, et la violation par le refus d'accès opposé au Wim-
bledon dans le canal de Kiel, des droits et des intérêts garan-
tis à cet Etat par l’article 380 du Traité.

D'une nouvelle communication présentée à la Cour par
VAgent du Gouvernement polonais, M.Olechowski, à l'audience
publique du 25 juin, il résulte que ce Gouvernement, renon-
çant à suivre la voie exclusive dans laquelle il avait paru
s'engager en premier lieu, entend aujourd’hui se prévaloir
du droit que lui confère l’article 63 du Statut, en tant qu'ayant
participé au Traité de Versailles, «et n’insiste pas pour que les
motifs d'intervention qu'il avait présentés sur la base de l’ar-
cle 62 soient pris en considération ». Il affirme en même temps
son intention de ne demander au Gouvernement allemand
aucuns dommages-intérêts particuliers pour le préjudice qu’il
a subi dans l'affaire du Wimbledon.

L’attitude ainsi prise dispense la Cour d'examiner et de véri-
fier si vraiment l'intervention de la Pologne dans le litige sou-
mis à son jugement est justifiée par un intérêt d'ordre juridi-
que, au sens de l’article 62 du Statut.

Il lui suffit de constater, dans l'espèce, que l'interprétation
de certaines clauses du Traité de Versailles est en jeu dans
l'affaire et que la République polonaise figure au nombre des
Etats ayant participé à ce Traité.

En présence de ces constatations, dont l'évidence maté-
rielle s'impose, et des déclarations faites à l'audience par
les représentants des Puissances requérantes s’en remettant à
sa décision,

La Cour donne acte au Gouvernement polonais de ce qu’il
entend se prévaloir du droit d'intervention que lui confère
l’article 63 du Statut.

PAR CES MOTIFS,
La Cour reçoit l'intervention polonaise dans l'affaire
du Wimbledon,

et renvoie, pour les plaidoiries au fond, l'affaire à l’audience
du 5 juillet.
14

Le présent arrêt ayant été rédigé en français et en anglais,
c’est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le vingt-huit juin
mil neuf cent vingt-trois, en sept exemplaires, dont l’un
restera déposé aux Archives de la Cour et dont les autres seront
transmis aux Agents du Gouvernement polonais et des Puis-
sances requérantes et répondante respectivement.

Le Président,
(Signé) LODER.
Le Greffier,
(Signé) À. HAMMARSKJOLD.
